Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed 12/30/2020 has been entered.  
Claims 11 and 20-38 are pending.  
Claims 1-10 and 12-19 are previously cancelled.  
Claims 25 and 31 are objected to.  
Claims 11, 20-24, 26-30 and 32-38 stand rejected.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (Pub. No.: US 20140376433 A1) in view of Gong et al. (Pub. No.: US 20130142097 A1), hereafter respectively referred to as Li and Gong.  
	In regard to Claim 11, Li teaches A resource determination method performed by a mobile station (STA, Para. 101), comprising: determining a first mobile station group to which a mobile station belongs (Access parameters carried by the radio frame includes at least one of: information on a group identification of an STA and an identification of an STA, Para. 97, FIG. 8) from a plurality of mobile station groups corresponding to a base station to which the mobile station is connected (an AP transmits a radio frame by broadcast to allocate uplink transmission periods for multiple groups of STAs, Para. 96, FIG. 8).  
Li teaches obtaining a first resource configuration (The radio frame specifically includes: an uplink duration of group 1, Para. 98-99, FIG. 8) and a resource offset set used for uplink transmission for the first mobile station group, a first time resource candidate offset included in the resource offset set (The radio frame specifically includes: an uplink starting offset of group 1, Para. 98-99, FIG. 8).  
Li teaches determining uplink transmission resources of the mobile station according to the first resource configuration and the first resource candidate offset (after receiving the radio frame, an STA determines whether an uplink transmission period are allocated in the radio frame for the STA, Para. 101, FIGS. 8, 9).  
Li teaches transmitting information to the base station according to the determined uplink transmission resources (when having data to be transmitted, the STA starts to compete for a channel upon start of uplink transmission, Para. 101, FIGS. 8, 9.  An STA may perform transmission up to the end of the uplink transmission duration, Para. 102, FIGS. 8, 9).  
Li fails to teach selecting a first time resource candidate offset from a plurality of resource candidate offsets included in the resource offset set.  
Gong teaches selecting a first time resource candidate offset (determine that wireless communication device 144 is to respond to the transmission from wireless communication unit 108 a first offset time after the transmission from wireless communication unit 108, Para. 49, FIG. 1) from a plurality of resource candidate offsets included in the resource offset set (A difference between the second and first offset times and/or difference between the third and second offset times may be at least equal to a duration of the responses from wireless communication devices 144 and/or 146, Para. 49, FIG. 1).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gong with the teachings of Li since Gong provides a technique of utilizing certain offsets for certain wireless devices, which can be introduced into the system of Li to ensure the most appropriate offset is utilized for a particular station in a group of stations.  


In regard to Claim 20, Li teaches A base station (access point, Para. 52) comprising: a processor; a memory; and a computer program instruction stored on the memory which, when executed by the processor, causes the processor to: determine a resource configuration used for uplink transmission for each mobile station group in a plurality of mobile station groups corresponding to the base station (The radio frame specifically includes: an uplink duration of group 1, … , an uplink duration of group n, Para. 98-99, FIG. 8), and transmit the determined resource configuration to a corresponding mobile station group (an AP transmits a radio frame by broadcast to allocate uplink transmission periods for multiple groups of STAs, Para. 96, FIG. 8).  
Li teaches determine a resource offset set used for the plurality of mobile station groups (The radio frame specifically includes: an uplink starting offset of group 1, … , an uplink starting offset of group n, Para. 98-99, FIG. 8), and transmit the determined resource offset set to the corresponding mobile station group, wherein the resource offset set includes a resource candidate offset (The radio frame specifically includes: an uplink starting offset of group 1, Para. 98-99, FIG. 8) such that a mobile station connected to the base station determines uplink transmission resources for the mobile station (after receiving the radio frame, an STA determines whether an uplink transmission period are allocated in the radio frame for the STA, Para. 101, FIGS. 8, 9.  An STA may perform transmission up to the end of the uplink transmission duration, Para. 102, FIGS. 8, 9) according to the resource configuration of the mobile station group to which the mobile station belongs (The radio frame specifically includes: an uplink duration of group 1, Para. 98-99, FIG. 8) and resource candidate offset in the resource offset set (The radio frame specifically includes: an uplink starting offset of group 1, Para. 98-99, FIG. 8).  
Li fails to teach the resource offset set includes a plurality of resource candidate offsets, and the resource candidate offsets in the resource offset set.  
Gong teaches the resource offset set includes a plurality of resource candidate offsets, and the resource candidate offsets in the resource offset set (determine that wireless communication device 144 is to respond to the transmission from wireless communication unit 108 a first offset time after the transmission from wireless communication unit 108, Para. 49, FIG. 1.  A difference between the second and first offset times and/or difference between the third and second offset times may be at least equal to a duration of the responses from wireless communication devices 144 and/or 146, Para. 49, FIG. 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gong with the teachings of Li since Gong provides a technique of utilizing certain offsets for certain wireless devices, which can be introduced into the system of Li to ensure the most appropriate offset is utilized for a particular station in a group of stations.  


In regard to Claim 21, Li teaches A mobile station (STA, Para. 101) comprising: a processor: a memory: and a computer program instruction stored on the memory which, when executed by the processor, causes the processor to: determine a first (Access parameters carried by the radio frame includes at least one of: information on a group identification of an STA and an identification of an STA, Para. 97, FIG. 8) from a plurality of mobile station groups corresponding to a base station to which the mobile station is connected (an AP transmits a radio frame by broadcast to allocate uplink transmission periods for multiple groups of STAs, Para. 96, FIG. 8).  
Li teaches obtain a first resource configuration (The radio frame specifically includes: an uplink duration of group 1, Para. 98-99, FIG. 8) and a resource offset set used for uplink transmission for the first mobile station group, a first time resource candidate offset included in the resource offset set (The radio frame specifically includes: an uplink starting offset of group 1, Para. 98-99, FIG. 8).  
Li teaches determine uplink transmission resources of the mobile station according to the first resource configuration and the first resource candidate offset (after receiving the radio frame, an STA determines whether an uplink transmission period are allocated in the radio frame for the STA, Para. 101, FIGS. 8, 9).  
Li teaches transmit information to the base station according to the determined uplink transmission resources (when having data to be transmitted, the STA starts to compete for a channel upon start of uplink transmission, Para. 101, FIGS. 8, 9.  An STA may perform transmission up to the end of the uplink transmission duration, Para. 102, FIGS. 8, 9).  
Li fails to teach select a first time resource candidate offset from a plurality of resource candidate offsets included in the resource offset set.  
(determine that wireless communication device 144 is to respond to the transmission from wireless communication unit 108 a first offset time after the transmission from wireless communication unit 108, Para. 49, FIG. 1) from a plurality of resource candidate offsets included in the resource offset set (A difference between the second and first offset times and/or difference between the third and second offset times may be at least equal to a duration of the responses from wireless communication devices 144 and/or 146, Para. 49, FIG. 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gong with the teachings of Li since Gong provides a technique of utilizing certain offsets for certain wireless devices, which can be introduced into the system of Li to ensure the most appropriate offset is utilized for a particular station in a group of stations.  


Claims 22-23 and 36-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Gong, and further in view of Lim et al. (Pub. No.: US 20120127898 A1), hereafter referred to as Lim.  
	In regard to Claim 22, as presented in the rejection of Claim 21, Li in view of Gong teaches a mobile station.  
Li fails to teach the processor determines a start position of uplink transmission of the mobile station according to uplink transmission reference resources and the first resource candidate offset, wherein the uplink transmission reference resources are 
	Lim teaches the processor determines a start position of uplink transmission of the mobile station according to uplink transmission reference resources and the first resource candidate offset, wherein the uplink transmission reference resources are common uplink transmission reference resources of mobile stations in the plurality of mobile station groups; and determines the uplink transmission resources of the mobile station according to the first resource configuration and the start position (As shown in FIG. 3, the H-FDD MS can recognize the position of a start point of the allocated UL frame using the UL/UL_OFFSET signal received from the BS. In this case, DL/UL_OFFSET denotes an offset value from a start point of the DL frame to a start point of the UL frame. DL/UL_OFFSET may be transmitted to each group UE. If DL/UL_OFFSET is transmitted only to Group 2 MS, Group 1 MS can recognize the start point of an uplink frame using TTG1 or DLgap. DL/UL_OFFSET for designating the start point of the UL frame may have the same value in the superframe.  Para. 72, FIG. 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lim with the teachings of Li in view of Gong since Lim provides a technique for sharing resources among multiple groups, which can be introduced into the system of Li in view of Gong to ensure different groups of stations are accurately informed of resources assigned to their group in time and frequency.  

In regard to Claim 23, as presented in the rejection of Claim 21, Li in view of Gong teaches a mobile station.  
Li fails to teach the processor: determines a number of uplink transmissions of the first mobile station group; and transmits the same information in uplink with the uplink transmission resources for the mobile station according to the determined number of uplink transmissions.  
	Lim teaches the processor: determines a number of uplink transmissions of the first mobile station group; and transmits the same information in uplink with the uplink transmission resources for the mobile station according to the determined number of uplink transmissions (the configuration of the H-FDD frame structure for supporting each group H-FDD MS.  In order to maintain the same number of UL subframes in all frames, the subframe UL0 may not be used in all frames of Group 2.  Para. 158).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lim with the teachings of Li in view of Gong since Lim provides a technique for sharing resources among multiple groups, which can be introduced into the system of Li in view of Gong to ensure different groups of stations are accurately informed of resources assigned to their group in time and frequency.  

In regard to Claim 36, as presented in the rejection of Claim 20, Li in view of Gong teaches a base station.  

	Lim teaches the processor determines the number of uplink transmissions of each mobile station group (the configuration of the H-FDD frame structure for supporting each group H-FDD MS.  In order to maintain the same number of UL subframes in all frames, the subframe UL0 may not be used in all frames of Group 2.  Para. 158).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lim with the teachings of Li in view of Gong since Lim provides a technique for sharing resources among multiple groups, which can be introduced into the system of Li in view of Gong to ensure different groups of stations are accurately informed of resources assigned to their group in time and frequency.  

In regard to Claim 37, as presented in the rejection of Claim 20, Li in view of Gong teaches a base station.  
Li fails to teach the processor: transmits configuration information of the resource configuration and offset set information of the resource offset set to mobile stations in each mobile station group.  
	Lim teaches the processor: transmits configuration information of the resource configuration and offset set information of the resource offset set to mobile stations in each mobile station group (DL/UL_OFFSET may be transmitted to each group UE, Para. 72, FIG. 3).  


In regard to Claim 38, as presented in the rejection of Claim 20, Li in view of Gong teaches a base station.  
Li fails to teach the processor transmits retransmission information of the number of uplink transmissions to mobile stations in each mobile station group.  
	Lim teaches the processor transmits retransmission information of the number of uplink transmissions to mobile stations in each mobile station group (the A-preamble transmitted in the third and fourth frames of the superframe can be retransmitted in the same manner as in the A-preamble (secondary A-preamble) transmitted in the first frame, Para. 113).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lim with the teachings of Li in view of Gong since Lim provides a technique for sharing resources among multiple groups, which can be introduced into the system of Li in view of Gong to ensure different groups of stations are accurately informed of resources assigned to their group in time and frequency.  


Claims 24, 26, 30 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Gong, and further in view of Youn et al. (Pub. No.: US 20070141995 A1), hereafter referred to as Youn.  
	In regard to Claim 24, as presented in the rejection of Claim 21, Li in view of Gong teaches a mobile station.  
Li fails to teach the processor determines a first mobile station group to which the mobile station belongs from a plurality of mobile station groups corresponding to a base station to which the mobile station is connected, according to a channel state of the mobile station.  
	Youn teaches the processor determines a first mobile station group to which the mobile station belongs from a plurality of mobile station groups corresponding to a base station to which the mobile station is connected, according to a channel state of the mobile station (classifying a plurality of mobile stations into a first mobile station group including the mobile stations having good channel conditions with respect to the base station and a second mobile station group including the mobile stations having poor channel conditions with respect to the base station, Para. 12).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Youn with the teachings of Li in view of Gong since Youn provides a technique for grouping mobile stations based on channel conditions, which can be introduced into the system of Li in view of 

In regard to Claim 26, as presented in the rejection of Claim 21, Li in view of Gong teaches a mobile station.  
Li fails to teach a size of second time resources indicated by the second resource configuration for the second mobile station group in the plurality of mobile station groups is integer times of the size of first time resources indicated by the first resource configuration for the first mobile station group in the plurality of mobile station groups, a size of first frequency resources indicated by the first resource configuration is integer times of the size of second frequency resources indicated by the second resource configuration.  
	Youn teaches a size of second time resources indicated by the second resource configuration for the second mobile station group in the plurality of mobile station groups is integer times of the size of first time resources indicated by the first resource configuration for the first mobile station group in the plurality of mobile station groups, a size of first frequency resources indicated by the first resource configuration is integer times of the size of second frequency resources indicated by the second resource configuration (Adjusting downward a maximum allowable Modulation and Coding Scheme (MCS) level for the mobile stations having RoT values higher than the first thresholds, and adjusting downward the maximum allowable MCS level for the mobile stations having RoT values lower than the second threshold, Para. 12.  If a frequency reuse pattern or the number of antennas is changed in the system, there may occur a situation where an effective RoT value is extremely raised or lowered, Para. 48, FIG. 5).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Youn with the teachings of Li in view of Gong since Youn provides a technique for grouping mobile stations based on channel conditions, which can be introduced into the system of Li in view of Gong to ensure stations are grouped most appropriately for their experienced channel conditions and served in response to needed channel compensation.  

In regard to Claim 30, as presented in the rejection of Claim 20, Li in view of Gong teaches a base station.  
Li fails to teach the processor determines a resource configuration used for uplink transmission for each mobile station group in a plurality of mobile station groups corresponding to the base station according to a channel state corresponding to the mobile station group.  
	Youn teaches the processor determines a resource configuration used for uplink transmission for each mobile station group in a plurality of mobile station groups corresponding to the base station according to a channel state corresponding to the mobile station group (classifying a plurality of mobile stations into a first mobile station group including the mobile stations having good channel conditions with respect to the base station and a second mobile station group including the mobile stations having poor channel conditions with respect to the base station, Para. 12).  


In regard to Claim 32, as presented in the rejection of Claim 20, Li in view of Gong teaches a base station.  
Li fails to teach a size of the second time resources indicated by the second resource configuration for the second mobile station group in the plurality of mobile station groups is integer times of the size of the first time resources indicated by the first resource configuration for the first mobile station group in the plurality of mobile station groups, a size of the first frequency resources indicated by the first resource configuration is integer times of the size of the second frequency resources indicated by the second resource configuration.  
	Youn teaches a size of the second time resources indicated by the second resource configuration for the second mobile station group in the plurality of mobile station groups is integer times of the size of the first time resources indicated by the first resource configuration for the first mobile station group in the plurality of mobile station groups, a size of the first frequency resources indicated by the first resource configuration is integer times of the size of the second frequency resources indicated by the second resource configuration (Adjusting downward a maximum allowable Modulation and Coding Scheme (MCS) level for the mobile stations having RoT values higher than the first thresholds, and adjusting downward the maximum allowable MCS level for the mobile stations having RoT values lower than the second threshold, Para. 12.  If a frequency reuse pattern or the number of antennas is changed in the system, there may occur a situation where an effective RoT value is extremely raised or lowered, Para. 48, FIG. 5).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Youn with the teachings of Li in view of Gong since Youn provides a technique for grouping mobile stations based on channel conditions, which can be introduced into the system of Li in view of Gong to ensure stations are grouped most appropriately for their experienced channel conditions and served in response to needed channel compensation.  


Claim 27-29 and 33-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Gong, and further in view of Haartsen et al. (Pub. No.: US 20090073870 A1), hereafter referred to as Haartsen.  
	In regard to Claim 27, as presented in the rejection of Claim 21, Li in view of Gong teaches a mobile station.  
Li fails to teach the resource offset set is a common resource offset set used for the plurality of mobile station groups.  
Haartsen teaches the resource offset set is a common resource offset set used for the plurality of mobile station groups (Since the native clocks of the master unit and the slave unit(s) are free-running, the offset in the slave unit(s) 110 may have to be adjusted, Para. 139, FIG. 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lim with the teachings of Li in view of Gong since Lim provides a technique for master clock unit, which can be introduced into the system of Li in view of Gong to ensure offsets utilized by stations are correct and adjusted accordingly to maintain more precise timings.  

In regard to Claim 28, as presented in the rejection of Claim 21, Li in view of Gong teaches a mobile station.  
Li fails to teach each resource candidate offset in the common resource offset set is integer times of a base offset.  
Haartsen teaches each resource candidate offset in the common resource offset set is integer times of a base offset (timing offset ΔT may preferably be an integer number times 10 ms, Para. 200).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lim with the teachings of Li in view of Gong since Lim provides a technique for master clock unit, which can be introduced into the system of Li in view of Gong to ensure offsets utilized by stations are correct and adjusted accordingly to maintain more precise timings.  

In regard to Claim 29, as presented in the rejection of Claim 21, Li in view of Gong teaches a mobile station.  

Haartsen teaches the processor determines the base offset according to an uplink transmission resource unit of one mobile station group in the plurality of mobile station groups, wherein the uplink transmission resource unit is the resources used by mobile stations in the mobile station group performing one uplink transmission (Since the native clocks of the master unit and the slave unit(s) are free-running, the offset in the slave unit(s) 110 may have to be adjusted substantially continuously to compensate for drift, Para. 139, FIG. 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lim with the teachings of Li in view of Gong since Lim provides a technique for master clock unit, which can be introduced into the system of Li in view of Gong to ensure offsets utilized by stations are correct and adjusted accordingly to maintain more precise timings.  

In regard to Claim 33, as presented in the rejection of Claim 20, Li in view of Gong teaches a base station.  
Li fails to teach the processor determines one common resource offset set used for the plurality of mobile station groups.  
Haartsen teaches the processor determines one common resource offset set used for the plurality of mobile station groups (Since the native clocks of the master unit and the slave unit(s) are free-running, the offset in the slave unit(s) 110 may have to be adjusted, Para. 139, FIG. 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lim with the teachings of Li in view of Gong since Lim provides a technique for master clock unit, which can be introduced into the system of Li in view of Gong to ensure offsets utilized by stations are correct and adjusted accordingly to maintain more precise timings.  

In regard to Claim 34, as presented in the rejection of Claim 20, Li in view of Gong teaches a base station.  
Li fails to teach each resource candidate offset in the common resource offset set is integer times of a base offset.  
Haartsen teaches each resource candidate offset in the common resource offset set is integer times of a base offset (timing offset ΔT may preferably be an integer number times 10 ms, Para. 200).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lim with the teachings of Li in view of Gong since Lim provides a technique for master clock unit, which can be introduced into the system of Li in view of Gong to ensure offsets utilized by stations are correct and adjusted accordingly to maintain more precise timings.  

In regard to Claim 35, as presented in the rejection of Claim 20, Li in view of Gong teaches a base station.  

Haartsen teaches the processor determines the base offset according to an uplink transmission resource unit of one mobile station group in the plurality of mobile station groups, wherein the uplink transmission resource unit is the resources used by mobile stations in the mobile station group performing one uplink transmission (Since the native clocks of the master unit and the slave unit(s) are free-running, the offset in the slave unit(s) 110 may have to be adjusted substantially continuously to compensate for drift, Para. 139, FIG. 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lim with the teachings of Li in view of Gong since Lim provides a technique for master clock unit, which can be introduced into the system of Li in view of Gong to ensure offsets utilized by stations are correct and adjusted accordingly to maintain more precise timings.  


Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 31 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
I. Response to Arguments for Claim Interpretation  
	Pages 9-10 of the Remarks present the argument that Without acquiescing to the Examiner’s position, these terms have been replaced with “processor,” as supported in pars. [0080]-[0082] of the originally-filed specification. … Applicant respectfully submits that interpretation under AIA  35 U.S.C. § 112(f) is not sought and the amended claims do not invoke such interpretation.  This argument is persuasive, and the language of the amended claims do not invoke 35 U.S.C. 112(f).  


II. Response to Arguments for the Claim Rejections under 35 USC § 101
Applicant’s arguments, see pages 10-12, filed 12/30/2020, with respect to the Claim Rejections under 35 USC § 101 have been fully considered and are persuasive.  The Claim Rejections under 35 USC § 101 have been withdrawn. 


III. Response to Arguments for the Claim Rejections under 35 USC § 103  
12/30/2020 have been fully considered but they are not persuasive.  Page 13 presents the argument that Applicant respectfully disagrees and asserts that while the Examiner particularly cites “an uplink starting offset of group 1,” which is a parameter included in the radio frame, the uplink starting offset is distinct from the claimed “resource offset set allocated” or “resource candidate offsets.”  This argument is not persuasive.  The examiner notes that the words allocated or allocate are not recited in the language of Claim 11.  An uplink starting offset of group 1 of Li within a data structure field of a radio frame in FIG. 8, is substantively the same as a first time resource candidate offset included in the resource offset set of Claim 11.  The Gong reference is presented in the rejection of Claim 11 as clearly teaching a plurality of resource candidate offsets included in the resource offset set.  


Page 13 presents the argument that Indeed, the “uplink starting offset” is unrelated to the “resource” for uplink transmission.  This argument is not persuasive.  FIG. 9 of Li shows different uplink transmissions periods of different groups utilizing different time domain resources.  This shows that, through the uplink starting offsets of different groups of Li, the different time domain resources are indicated by different uplink starting offsets of different uplink transmission periods, as shown in FIG. 9 of Li.  In other words, the uplink starting offsets of different groups of Li determine which resources in the time domain are utilized by corresponding groups.  As a result, 


Page 14 presents the argument that However, the offset times taught by Gong are unrelated to the claimed “resource configuration and resource offset set for uplink transmission” in amended independent claim 11.  This argument is not persuasive.  A first offset time associated with wireless communication device 144 of Gong is involved with a transmission within a resource in the time domain, and where the transmission is from the wireless communication device 144 to wireless communication unit 108 (i.e. uplink).  As a result, a first offset time of Gong for a transmission within a resource in the time domain, is substantively the same as a first time resource candidate offset of Claim 11.  A first offset time of Gong exists along with second and third offset times that are also involved with respective transmissions within respective resources in the time domain, and as a result, the collection of the multiple offset times of Gong is substantively the same as a plurality of resource candidate offsets included in the resource offset set of Claim 11.  


Pages 14-15 present the argument that Further, even assuming arguendo that a skilled person were to combine Li and Gong in the manner suggested by the Examiner, the combination would still fail to render amended independent claim 11 obvious, because a person of ordinary skill in the art would have had no motivation to supply the missing elements without the benefit of Applicant’s own disclosure as a guide.  This argument is not persuasive.  Gong provides a technique of utilizing certain offsets for certain wireless devices, which can be introduced into the system of Li to ensure the most appropriate offset is utilized for a particular station in a group of stations.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA Y SMITH whose telephone number is (571)270-1826.  The examiner can normally be reached on Monday-Friday, 10:30am-7pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on (571)272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Joshua Smith  
/J.S./  
2-26-2021  


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477